Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE

Information Disclosure Statement
The IDS filed on 2/11/2021 has been considered except for the four rows that are marked through on sheet 4. 
The marked through rows of the IDS have are deficient under 37 CFR 1.98 for the following reasons:
As to “2014/166174”, the number does not properly identify a U.S. patent document. See MPEP 609.01(B)(1)(e)(ii). It appears 2014/0166174 is intended. 
As to “2014/015095”, the number does not properly identify a U.S. patent document. See MPEP 609.01(B)(1)(e)(ii). An intended document cannot be surmised (note 2014/0015095 corresponds to a differently named patentee or applicant).
As to row “2010/131383”, a country code, kind code, and date (publication or issue) are not listed. See MPEP 609.01(B)(1)(e)(iv). Additionally, a copy of the foreign patent document has not been provided. See MPEP 609.01(B)(2)(a).
As to row “WO2019/060726”, a kind code and date (publication or issue) are not listed. See MPEP 609.01(B)(1)(e)(iv). Additionally, a copy of the foreign patent document has not been provided. See MPEP 609.01(B)(2)(a).


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C.120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application No.: 16/350,278; 16/350,281; 16/350,273; 16/350,283; 16/350,285; 62/707,265; and 62/973,099 each fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In this case, the prior filed application does not provide support for “wherein the compressed gas source is a centralized compressed gas system including a compressed gas storage tank”. 
Accordingly, claims 2, 10, 16 are not entitled to the benefit of the prior application(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 11-14, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “a vehicle tire”. However, the claim from which it depends also recites “a vehicle tire”. Is it the same tire? The scope of the claim cannot be ascertained. For examination, the recitation will mean “the vehicle tire”.
Claim 4 recites “a vehicle tire”. However, the claim from which it depends also recites “a vehicle tire”. Is it the same tire? The scope of the claim cannot be ascertained. For examination, the recitation will mean “the vehicle tire”.
Claim 5 recites “a vehicle tire”. However, the claim from which it depends also recites “a vehicle tire”. Is it the same tire? The scope of the claim cannot be ascertained. For examination, the recitation will mean “the vehicle tire”.	Moreover, the claim recites “the controller is … responsive to internal input”. The reader is left in question as to what is meant by “internal input”. That is, to what is the input internal? Is something being input to the controller, or is the controller merely performing an internal calculation? If something is being input to the controller then it is not understood how that input is internal to the controller. The scope of the claim cannot be ascertained.
Claims 6-8 are rejected at least for failing to resolve the deficiencies of their rejected base claim.
Claim 11 recites “a vehicle tire”. However, the claim from which it depends also recites “a vehicle tire”. Is it the same tire? The scope of the claim cannot be ascertained. For examination, the recitation will mean “the vehicle tire”.
Claim 12 recites “a vehicle tire”. However, the claim from which it depends also recites “a vehicle tire”. Is it the same tire? The scope of the claim cannot be ascertained. For examination, the recitation will mean “the vehicle tire”.
Claim 13 recites “a vehicle tire”. However, the claim from which it depends also recites “a vehicle tire”. Is it the same tire? The scope of the claim cannot be ascertained. For examination, the recitation will mean “the vehicle tire”.	Moreover, the claim recites “the controller is … responsive to internal input”. The reader is left in question as to what is meant by “internal input”. That is, to what is the input internal? Is something being input to the controller, or is the controller merely performing an internal calculation? If something is being input to the controller then it is not understood how that input is internal to the controller. The scope of the claim cannot be ascertained.
Claim 14 is rejected at least for failing to resolve the deficiencies of their rejected base claim.
Claim 17 recites “a vehicle tire”. However, the claim from which it depends also recites “a vehicle tire”. Is it the same tire? The scope of the claim cannot be ascertained. For examination, the recitation will mean “the vehicle tire”.
Claim 18 recites “a vehicle tire”. However, the claim from which it depends also recites “a vehicle tire”. Is it the same tire? The scope of the claim cannot be ascertained. For examination, the recitation will mean “the vehicle tire”.
Claim 19 recites “a vehicle tire”. However, the claim from which it depends also recites “a vehicle tire”. Is it the same tire? The scope of the claim cannot be ascertained. For examination, the recitation will mean “the vehicle tire”.	Moreover, the claim recites “the controller is … responsive to internal input”. The reader is left in question as to what is meant by “internal input”. That is, to what is the input internal? Is something being input to the controller, or is the controller merely performing an internal calculation? If something is being input to the controller then it is not understood how that input is internal to the controller. The scope of the claim cannot be ascertained.
Claim 20 is rejected at least for failing to resolve the deficiencies of their rejected base claim.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coombs (US 2018/0162182 A1).
As to claim 1, Coombs teaches a vehicle tire inflation system (Coombs: The TMS functions to provide an on-vehicle tire inflation system – [17]), comprising:	 a vehicle-based compressed gas source for tire inflation (Coombs: The air source 130 functions to provide compressed air to a tire in a vehicle (e.g. a truck) – [22]); and	 a controller configured to dynamically control the supply of compressed gas to a vehicle tire (Coombs: Preferably, the valve is controlled by a control module (e.g. electronic control unit), wherein the control module is electrically connected to the valve. Additionally or alternatively, the valve can be controlled by a control module not electrically connected to the valve (e.g. processor in a user device, remote server, etc.). – [82]).
As to claim 2, Coombs teaches the vehicle tire inflation system of claim 1, wherein the compressed gas source is a centralized compressed gas system including a compressed gas storage tank (Coombs: Preferably, the air source 130 is a reservoir of compressed air (e.g. a compressed air tank). – [22]).
As to claim 3, as best can be understood, Coombs teaches the vehicle tire inflation system of claim 1, wherein the compressed gas source is a distributed compressed gas system including a compressor configured to compress gas for inflation of a vehicle tire (Coombs: Alternatively, there can be one air source 130 per tire in the vehicle, one air source 130 among multiple vehicles, or any other arrangement of the air source(s) 130. – [22]).
As to claim 4, as best can be understood, Coombs teaches the vehicle tire inflation system of claim 1, wherein the controller is configured to control the supply of compressed gas to a vehicle tire, responsive to external input to adjust a target inflation pressure (Coombs: In one variation, the control module 180 is configured to communicate with a remote information source (e.g. lookup table, database, server, user device, vehicle network system, etc.), wherein the remote information source communicates commands for the operation of one or more control valves to the control module 180. In one example, the remote information source communicates a set of commands for the control valves to the control module 180, wherein the set of commands is determined using vehicle information such as the load (e.g., mass) value and distribution in the vehicle, the terrain conditions (e.g., current and/or anticipated), the location and orientation of the vehicle, and/or any other parameter. In another example, the remote information source is an operator at a fleet command center, wherein the operator communicates instructions to a driver through a display module coupled to the control module 180. – [42]).
As to claim 5, as best can be understood, Coombs teaches the vehicle tire inflations system of claim 1, wherein the controller is configured to control the supply of compressed gas to a vehicle tire (Coombs: S220, F.2), responsive to internal input to adjust a target inflation pressure (Coombs: S200, S210, F.2).
As to claim 6, as best can be understood, Coombs teaches the vehicle tire inflation system of claim 5, wherein the internal input includes sensor data and analysis indicative of load conditions (Coombs: the pressure parameter value is determined at or after the detection of a specific event (e.g. a specific terrain type, a change in vehicle load, a threshold incline level, a particular weather condition, key-on or key-off state of the vehicle, etc.). – [69]).
As to claim 7, as best can be understood, Coombs teaches the vehicle tire inflation system of claim 5, wherein the internal input includes sensor data and analysis indicative of road conditions (Coombs: the pressure parameter value is determined at or after the detection of a specific event (e.g. a specific terrain type, a change in vehicle load, a threshold incline level, a particular weather condition, key-on or key-off state of the vehicle, etc.). – [69]).
As to claim 8, as best can be understood, Coombs teaches the vehicle tire inflation system of claim 5, wherein the internal input includes sensor data and analysis indicative of environmental conditions (Coombs: the pressure parameter value is determined at or after the detection of a specific event (e.g. a specific terrain type, a change in vehicle load, a threshold incline level, a particular weather condition, key-on or key-off state of the vehicle, etc.). – [69]).
As to claim 9, Coombs teaches a vehicle tire inflation system (The TMS functions to provide an on-vehicle tire inflation system – [17]), comprising:	 a vehicle-based compressed gas source for tire inflation (The air source 130 functions to provide compressed air to a tire in a vehicle (e.g. a truck) – [22]); and	 a plurality of controllers, each configured to dynamically control the supply of compressed gas to a vehicle tire (Preferably, the valve is controlled by a control module (e.g. electronic control unit), wherein the control module is electrically connected to the valve. Additionally or alternatively, the valve can be controlled by a control module not electrically connected to the valve (e.g. processor in a user device, remote server, etc.). – [82]).
As to claim 10, Coombs teaches the vehicle tire inflation system of claim 9, wherein the compressed gas source is a centralized compressed gas system including a compressed gas storage tank (Coombs: Preferably, the air source 130 is a reservoir of compressed air (e.g. a compressed air tank). – [22]).
As to claim 11, as best can be understood, Coombs teaches the vehicle tire inflation system of claim 9, wherein the compressed gas source is a distributed compressed gas system including a compressor configured to compress gas for inflation of a vehicle tire (Coombs: Alternatively, there can be one air source 130 per tire in the vehicle, one air source 130 among multiple vehicles, or any other arrangement of the air source(s) 130. – [22]).
As to claim 12, as best can be understood, Coombs teaches the vehicle tire inflation system of claim 9, wherein the controller is configured to control the supply of compressed gas to a vehicle tire, responsive to external input to adjust a target inflation pressure, the external input including data and analysis from other controllers dynamically controlling the supply of compressed gas to other vehicle tires (Coombs: In one variation, the control module 180 is configured to communicate with a remote information source (e.g. lookup table, database, server, user device, vehicle network system, etc.), wherein the remote information source communicates commands for the operation of one or more control valves to the control module 180. In one example, the remote information source communicates a set of commands for the control valves to the control module 180, wherein the set of commands is determined using vehicle information such as the load (e.g., mass) value and distribution in the vehicle, the terrain conditions (e.g., current and/or anticipated), the location and orientation of the vehicle, and/or any other parameter. In another example, the remote information source is an operator at a fleet command center, wherein the operator communicates instructions to a driver through a display module coupled to the control module 180. – [42]).
As to claim 13, as best can be understood, Coombs: teaches the vehicle tire inflations system of claim 9, wherein the controller is configured to control the supply of compressed gas to a vehicle tire (Coombs: S220, F.2), responsive to internal input to adjust a target inflation pressure (Coombs: S200, S210, F.2).
As to claim 14, as best can be understood, Coombs teaches the vehicle tire inflation system of claim 13, wherein the internal input includes sensor data and analysis indicative of load conditions (Coombs: the pressure parameter value is determined at or after the detection of a specific event (e.g. a specific terrain type, a change in vehicle load, a threshold incline level, a particular weather condition, key-on or key-off state of the vehicle, etc.). – [69]).
As to claim 15, Coombs teaches a method of controlling vehicle tire inflation (The TMS functions to provide an on-vehicle tire inflation system – [17]), comprising:	 providing a vehicle-based compressed gas source for tire inflation (The air source 130 functions to provide compressed air to a tire in a vehicle (e.g. a truck) – [22]); and	 a controller dynamically controlling the supply of compressed gas to a vehicle tire  (Preferably, the valve is controlled by a control module (e.g. electronic control unit), wherein the control module is electrically connected to the valve. Additionally or alternatively, the valve can be controlled by a control module not electrically connected to the valve (e.g. processor in a user device, remote server, etc.). – [82]).
As to claim 16, Coombs teaches the method of controlling vehicle tire inflation of claim 15, wherein the compressed gas source provides a centralized compressed gas supply from a compressed gas storage tank (Coombs: Preferably, the air source 130 is a reservoir of compressed air (e.g. a compressed air tank). – [22]).
As to claim 17, as best can be understood, Coombs teaches the method of controlling vehicle tire inflation of claim 15, wherein the compressed gas source provides a distributed compressed gas supply from a compressor configured to compress gas for inflation of a vehicle tire (Coombs: Alternatively, there can be one air source 130 per tire in the vehicle, one air source 130 among multiple vehicles, or any other arrangement of the air source(s) 130. – [22]).
As to claim 18, as best can be understood, Coombs teaches the method of controlling vehicle tire inflation of claim 15, wherein the controller controls the supply of compressed gas to a vehicle tire, responsive to external input to adjust a target inflation pressure (Coombs: In one variation, the control module 180 is configured to communicate with a remote information source (e.g. lookup table, database, server, user device, vehicle network system, etc.), wherein the remote information source communicates commands for the operation of one or more control valves to the control module 180. In one example, the remote information source communicates a set of commands for the control valves to the control module 180, wherein the set of commands is determined using vehicle information such as the load (e.g., mass) value and distribution in the vehicle, the terrain conditions (e.g., current and/or anticipated), the location and orientation of the vehicle, and/or any other parameter. In another example, the remote information source is an operator at a fleet command center, wherein the operator communicates instructions to a driver through a display module coupled to the control module 180. – [42]).
As to claim 19, as best can be understood, Coombs teaches the method of controlling vehicle tire inflation of claim 15, wherein the controller controls the supply of compressed gas to a vehicle tire (Coombs: S220, F.2), responsive to internal input to adjust a target inflation pressure (Coombs: S200, S210, F.2).
As to claim 20, as best can be understood, Coombs teaches the method of controlling vehicle tire inflation of claim 19, wherein the internal input includes sensor data and analysis indicative of load conditions (Coombs: the pressure parameter value is determined at or after the detection of a specific event (e.g. a specific terrain type, a change in vehicle load, a threshold incline level, a particular weather condition, key-on or key-off state of the vehicle, etc.). – [69]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                            


/ADAM D TISSOT/Primary Examiner, Art Unit 3663